DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of the Invention I, claims 1-10, in the reply filed on 3/8/2022 is acknowledged. Accordingly, the non-elected claim 11 has been withdrawn from further consideration on the merits. The Office action on the elected claims 1-10 follows.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 5, the claim recites the cumbersome and unclear clause, which renders the claim indefinite: “the second side wall is configured such that a first surface that is an end portion on the second case side comes into contact with at least 114324-0988UT01/5766479 12 ProcopioAttorney Docket No. 114324-0988UT01Application No. 16/879,174 a portion of a second surface of the second case” (emphasis added). It’s not clear which component said “side” belongs to (i.e., to the “second side wall”, to the “second case” ?). Further, if said “side” belongs to the “second case”, then it’s not clear how said “second case” can come into contact with itself ? Further, it’s not clear what said “first surface” and “second surface” are (i.e., to which particular elements they belong to). Further, “the second case side” (of what ?) lacks antecedent basis. Clarification is required.
Applicant must revise all claims by clearly, explicitly and  positively set forth all of the claimed limitations without omitting essential structural cooperative relationships of elements that result in gaps between the necessary structural connections.  See MPEP § 2172.01.  
Applicant’s cooperation is requested in correcting of any remaining errors of which Applicant may become aware in the claims.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2014-86644 to Kenji et al. (Kenji).
Regarding claims 1 and 6, as best understood, Kenji discloses (Fig. 3-5) an electronic device (1, 3) comprising: a first case (22) in which a groove (31) is arranged along an outer circumference, the groove including a first side wall (35) that is arranged on one end portion of a bottom face (of the groove) and a second side wall (34) that is arranged on another end portion of the bottom face (of the groove), a height of the first side wall from the bottom face being lower than a height of the second side wall (Fig. 5); a second case (21) that overlaps with the first case (22), the second case (21) not coming into contact with the first side wall (35) and having a rib (32) extending toward the bottom face of the groove (31); and a seal member (33) that is in contact with the groove (31) and sandwiched between the bottom face (of the groove) and the rib (32), (Fig. 5).
Regarding claim 2, Kenji discloses that the seal member (33) is a cured liquid seal material (see the “adhesive 33 is applied in the groove 31 before being cured” on p. 3, line 9 from the bottom of the page of the English translation of record).
Regarding claim 3, Kenji discloses that a first width of the groove  (31) is greater than a 
Regarding claim 4, Kenji discloses that the rib (32) is configured not to contact at least one of the first side wall (35) and the second side wall (34), (Fig. 5).
Regarding claims 5 and 7, as best understood, Kenji discloses that the second side wall (34) is configured such that a first surface that is an end portion (of the second side wall ?) on the second case side (of the second side wall ?) comes into contact with at least a portion of a second surface of the second case (21) (Fig. 4 and 5 show the second side wall (34) being in contact with the second case (21)).
Regarding claim 8, Kenji discloses that a distal end of the rib (32) has a curved surface shape (see the “convex part 32” on p. 3, last paragraph of the English translation of record), and the bottom face of the groove (31) has a curved surface shape (Fig. 5).
Regarding claim 9, Kenji discloses that the first side wall (35) is connected to the end portion of the bottom face on an inner circumferential side, and the second side wall (34) is connected to the other end portion of the bottom face on an outer circumferential side (Fig. 4).
Regarding claim 10, Kenji discloses that a height of the seal member (33) from the bottom face (of the groove (31)) is lower than the height of the second side wall (34), (Fig. 5).


Claims 1-10, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 2,034,811 to Honda.
Regarding claims 1, 6, as best understood, Honda discloses (Fig. 1-6) an electronic device (100) comprising: a first case (51) in which a groove (53) is arranged along an outer circumference, the groove including a first side wall (the right one on Fig. 3) that is arranged on one end portion of a bottom face (of the groove) and a second side wall (the left one on Fig. 3) 
Regarding claim 2, Honda discloses that the seal member (60) is a cured liquid seal material (see the “moisture-curing silicone adhesive” in par. [0033]).
Regarding claim 3, Honda discloses that a first width of the groove  (53) is greater than a second width of the rib (25b), (Fig. 3).
Regarding claim 4, Honda discloses that the rib (25b) is configured not to contact at least one of the first side wall and the second side wall (Fig. 3).
Regarding claims 5 and 7, as best understood, Honda discloses that the second side wall (the left one on Fig. 3) is configured such that a first surface that is an end portion (of the second side wall ?) on the second case side (of the second side wall ?) comes into contact with at least a portion of a second surface of the second case (20) (Fig. 3 shows the second side wall (the left one on Fig. 3) being in contact with the second case (20)).
Regarding claim 8, Honda discloses that a distal end of the rib (25b) has a curved surface shape, and the bottom face of the groove (53) has a curved surface shape (Fig. 3).
Regarding claim 9, Honda discloses that the first side wall (the right one on Fig. 3) is connected to the end portion of the bottom face on an inner circumferential side, and the second side wall (the left one on Fig. 3) is connected to the other end portion of the bottom face on an outer circumferential side (Fig. 3).


Conclusion

The additional prior art made of record and not relied upon is considered pertinent to Applicant's disclosure, because of the teachings of various housings for electronic devices, wherein said housings comprising two mating housing parts with grooves and projections fitted therein and with a sealant sandwiched therebetween, thus providing protection from the elements.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anatoly Vortman whose telephone number is (571)272-2047. The examiner can normally be reached Monday-Thursday, between 10 am and 8:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N. Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 


/Anatoly Vortman/
Primary Examiner
Art Unit 2835